Title: To Benjamin Franklin from Sarah Franklin, 14 October 1765
From: Franklin, Sarah
To: Franklin, Benjamin


Honour’d Sir
Philad. Oct. th 14. [1765]
I returnd from Burlington last night, were I have been at Mama’s very Particular desire. I left my Brother very well. Sister is very Poorly.
Cousin Laycock was found dead in her Bed, Yesterday morning without any Ilness. Your Friend Joseph Morris has passed Meeting with Samuel Mickels Daughter: She has a fine fortune. Our Neighbour Keples son is married to the greatest Fortune in Pensilvania Miss Groce of Lancaster who they used to Call the Galloon. This is all the news I have hear’d. The Subject now is the Stamp act and nothing else is talked of, the Dutch talk of the stompt ack the Negroes of the tamp, in short every body has something to say.
Capt. Ourry took a White satin to be dyed for me whatever Colour Mrs. Stevenson should chuse. I must beg of that good Lady to give directions for having it made. I now send the mesures. Nothing was ever more admired than my new Gown. The Patrens [patterns] were of great service to the good women who worked for me. I think myself much obliged for [it.]
I am going to ask my Papa for some things that I cant get here, but must beg if I am troublesome he wont send them to me. Tis some Gloves both white and morning [mourning] the last to be the [lar]gest. I have sent one that fits me best but that must be a straw’s breadth bigger in the arm, for I never had a pair in my life that [fit] me there. Some lavander from Smyth in Old Bond Street and [some] tooth Powder from Green & Rutter in Ludgate street. Sister is to have some of the two latter. I have also a request to make you [from] Cousin Deby, to get a Glass like the one inclosed in a Box which Capt. Friend will deliver to you. It belonged to somebody else and she had the misfortune to break it. Mama desired me to tell you She had not seen the Capt. to get a receipt but that she has shiped you some Aples and Cramberys.

There is not a young Lady of my Acquaintance but what has desired to be rememberd to you. I am my dear your very Dutiful Daughter
Sally Franklin
